Citation Nr: 1727827	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to January 28, 2014 and in excess of 70 percent as of January 28, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran had active service from February 2003 to April 2008.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A October 2015 rating decision increased the rating to 70 percent, effective January 28, 2014.  A November 2015 rating decision granted a total disability rating for compensation based on individual unemployability due to service-connected disabilities, effective July 5, 2013.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2014, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In a May 2017 Appellant's Post-Remand Brief, the Veteran contends, through his representative, that his condition has become more severe since the January 2014 rating and most recent examination and that a rating of 100 percent is warranted.  

The Board finds that the Veteran has not been provided a PTSD examination since September 2015 and based on the May 2017 Appellant's Post-Remand Brief, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of PTSD.

Clinical documentation dated after November 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2015 to present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to the PTSD, and should describe the symptoms resulting in those levels of impairment.  The examiner should specifically state whether or not total occupational and total social impairment are shown.  The examiner should also opine as to what date the Veteran became unable to work due to service-connected disabilities.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

